                                           1

                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

            RICHARD SOLDAN,

                 Plaintiff,                           Case No. 19-cv-12227

                     v.                          UNITED STATES DISTRICT COURT
                                                            JUDGE
          WILLIAM R. ROBINSON,                        GERSHWIN A. DRAIN

                Defendant.

 ______________________________/

            OPINION AND ORDER OF SUMMARY DISMISSAL

I.    Introduction

      Michigan prisoner Richard Soldan (“Plaintiff”), currently confined at the

Central Michigan Correctional Facility in St. Louis, Michigan, has filed a pro se

civil rights complaint pursuant to 42 U.S.C. § 1983. Dkt. No. 1. Plaintiff’s complaint

alleges that his parole agent, William R. Robinson (“Defendant”), made false

statements against him, coerced a witness to testify against him, and engaged in other

misdeeds relative to his 2017 parole revocation proceedings in retaliation for

Plaintiff threatening legal action over a GPS tether issue. Plaintiff sues the Defendant

in his official and individual capacities and seeks declaratory and injunctive relief,

as well as monetary damages. The Court has granted Plaintiff leave to proceed
                                            2

without prepayment of the filing fee for this action. See 28 U.S.C. § 1915(a)(1).

Having reviewed the complaint, the Court now dismisses it for failure to state a claim

upon which relief may be granted under § 1983.

II.   Discussion

      Under the Prison Litigation Reform Act of 1996 (“PLRA”), the Court is

required to sua sponte dismiss an in forma pauperis complaint before service on a

defendant if it determines that the action is frivolous or malicious, fails to state a

claim upon which relief can be granted, or seeks monetary relief against a defendant

who is immune from such relief. See 42 U.S.C. § 1997e(c); 28 U.S.C.

§ 1915(e)(2)(B). The Court is similarly required to dismiss a complaint seeking

redress against government entities, officers, and employees which is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A. A

complaint is frivolous if it lacks an arguable basis in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989).

      A pro se civil rights complaint is to be construed liberally. Haines v. Kerner,

404 U.S. 519, 520-21 (1972). Nonetheless, Federal Rule of Civil Procedure 8(a)

requires that a complaint set forth “a short and plain statement of the claim showing

that the pleader is entitled to relief,” as well as “a demand for the relief sought.” Fed.
                                           3

R. Civ. P. 8(a)(2), (3). The purpose of this rule is to “give the defendant fair notice

of what the claim is and the grounds upon which it rests.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (citation omitted). While this notice pleading

standard does not require “detailed” factual allegations, it does require more than the

bare assertion of legal principles or conclusions. Twombly, 550 U.S. at 555. Rule 8

“demands more than an unadorned, the defendant-unlawfully-harmed me

accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading that offers

‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of

action will not do.’” Id. (quoting Twombly, 550 U.S. at 555). “Nor does a complaint

suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”

Id. (quoting Twombly, 550 U.S. at 557). “Factual allegations must be enough to raise

a right to relief above the speculative level on the assumption that all the allegations

in the complaint are true (even if doubtful in fact).” Twombly, 550 U.S. at 555-56

(citations and footnote omitted).

      To state a civil rights claim under 42 U.S.C. § 1983, a plaintiff must allege

that: (1) he or she was deprived of a right, privilege, or immunity secured by the

Federal Constitution or laws of the United States; and (2) the deprivation was caused

by a person acting under color of state law. Flagg Bros. v. Brooks, 436 U.S. 149,

155-57 (1978); Harris v. Circleville, 583 F.3d 356, 364 (6th Cir. 2009).
                                           4

Additionally, a plaintiff must allege that the deprivation of his or her rights was

intentional. Davidson v. Cannon, 474 U.S. 344, 348 (1986); Daniels v. Williams,

474 U.S. 327, 333-36 (1986).

      In this case, Plaintiff fails to state a claim upon which relief may be granted

in his complaint. A claim under 42 U.S.C. § 1983 is an appropriate remedy for a

prisoner challenging a condition of imprisonment. See, e.g., Preiser v. Rodriguez,

411 U.S. 475, 499 (1973). Since Plaintiff contests a parole revocation decision,

however, he actually seeks habeas relief because such claims concern the validity of

his confinement. Ruling on such claims would necessarily imply the invalidity of

the parole revocation decision and his current imprisonment. Such claims are not

properly brought under § 1983. See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994)

(holding that a state prisoner does not state a cognizable civil rights claim

challenging his conviction or imprisonment if a ruling on his claim would

necessarily render his continuing confinement invalid, until and unless the reason

for his continued confinement has been reversed on direct appeal, expunged by

executive order, declared invalid by a state tribunal, or been called into question by

a federal court’s issuance or a writ of habeas corpus under 28 U.S.C. § 2254). This

holds true regardless of the relief sought by the plaintiff. Id. at 487-89.
                                           5

      The United States Supreme Court has affirmed that “a state prisoner’s § 1983

action is barred (absent prior invalidation) – no matter the relief sought (damages or

equitable relief), no matter the target of the prisoner’s suit (state conduct leading to

conviction or internal prison proceedings) – if success in that action would

necessarily demonstrate the invalidity of confinement or its duration.” Wilkinson v.

Dotson, 544 U.S. 74, 81-82 (2005). The Heck doctrine applies to claims challenging

state parole revocation proceedings. See Noel v. Grzesiak. 96 F. App’x 353, 354 (6th

Cir. 2004) (citing Crow, infra); Norwood v. Michigan Dep’t of Corr., 67 F. App’x

286, 287 (6th Cir. 2003); accord Williams v. Consovoy, 453 F.3d 173, 177 (3d Cir.

2006); Crow v. Penry, 102 F.3d 1086, 1087 (10th Cir. 1996) (“[Heck] applies to

proceedings that call into question the fact or duration of parole or probation.”);

Jackson v. Vannoy, 49 F.3d 175, 177 (5th Cir. 1995) (same).

      In this case, the allegations in Plaintiff’s complaint go to the validity of the

evidence against Plaintiff at his parole hearing and the propriety of the parole

revocation decision itself such that ruling in his favor would necessarily demonstrate

the invalidity of his incarceration. Such a claim is barred by Heck. Because

Plaintiff’s challenge to his parole revocation would necessarily imply the

impropriety of his confinement, and since that decision has not been overturned or
                                          6

otherwise declared invalid, his civil rights complaint contesting that decision must

be dismissed.



III.   Conclusion

       Based upon the foregoing analysis, the Court concludes that Plaintiff fails to

state a claim upon which relief may be granted under 42 U.S.C. § 1983 in his

complaint. Accordingly, the Court DISMISSES the civil rights complaint. Lastly,

the Court concludes that an appeal from this order cannot be taken in good faith. See

28 U.S.C. § 1915(a)(3); Coppedge v. United States, 369 U.S. 438, 445 (1962).

       SO ORDERED.

Dated:       August 19, 2019
                                       s/Gershwin A. Drain
                                       HON. GERSHWIN A. DRAIN
                                       United States District Court Judge


                          CERTIFICATE OF SERVICE
           Copies of this Order were served upon attorneys of record on
              August 19, 2019, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager
